Citation Nr: 0640123	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of Osgood-
Schlatter's disease of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955 and from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Los Angeles, California.


FINDING OF FACT

The credible, probative evidence shows the veteran's left 
knee disability is manifested by complaints of pain but he is 
functionally limited to no more than zero degrees extension 
with flexion beyond 60 degrees.  No instability was shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of Osgood-Schlatter's disease of the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.951, 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.
In the present case, VA satisfied its duty to notify by means 
of a letter from the AOJ to the appellant in April 2003.  The 
letter informed the appellant of the evidence required for 
obtaining an increased rating and of his and VA's respective 
duties for obtaining evidence.  As the weight of the evidence 
is against his increased rating claim, lack of notice as to 
potential effective dates is harmless error.  It is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reason.  
The letter requested the veteran either authorize VA to 
obtain evidence on his behalf or submit the evidence.  Under 
these circumstances, the Board is satisfied the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the report of the examination conducted in connection with 
this claim.  The veteran, via his representative in the 
December 2006 informal hearing presentation, argues that the 
May 2003 examination is inadequate.  Specifically, he argues 
that the examination report did not contain specific detail 
as it noted that the veteran had painful motion but yet had 
full range of motion without pain.  As indicated below, the 
Board concludes the examination report shows that while the 
veteran had pain, he had no functional limitations associated 
with his complaints of pain.  As such, the Board concludes 
that the May 2003 is adequate for rating purposes and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Further, the claims file contains the veteran's statements in 
support of his appeal.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The veteran has identified private medical treatment 
for his left knee from the private physician who treats him 
for his nonservice-connected back condition.  These records 
were requested in January 2004.  The veteran was notified 
that reasonable efforts on his behalf to obtain these records 
were unsuccessful via the May 2003 statement of the case and 
afforded the opportunity to submit the evidence himself.  See 
38 C.F.R. § 3.159(e) (2006).  The Board has also perused the 
record for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
additional outstanding evidence with respect to the veteran's 
claim which VA has been authorized to obtain.  See also April 
2006 correspondence indicating the veteran had no further 
evidence or information to submit.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the pertinent facts.

Increased Rating Claim

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

During the veteran's second period of service, he was 
hospitalized in August 1963 and underwent an ostectomy of a 
bone fragment of the left tibial tuberosity.  Subsequent 
examination and X-ray revealed findings of Osgood-Schlatter's 
condition with some residual thickening of the soft tissue 
indicative of some residual activity on the basis of strain 
of the ligament and tendon.  Service connection was 
established based on aggravation of a pre-existing disability 
and a 10 percent disability rating was assigned based on 
residual instability of the left knee.  See April 1967 rating 
decision.

In essence, the veteran asserts that a higher disability 
rating is warranted due to constant left pain which affects 
him throughout his day and interferes with his ability to get 
a full night of sleep.  The veteran, as a layperson, is 
competent to describe his symptoms.  However, the record 
shows the veteran underwent a back operation in April 2000 
and he also complains of pain in the hip and ankle regions.  
While the veteran is competent to describe symptoms of pain, 
he is not competent to provide a medical opinion as to the 
cause or etiology of his pain.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, while the veteran's 
complaints of pain have been considered, more probative value 
has been placed on the objective evidence showing the 
functional limitations resulting from his left knee pain.

As indicated, the veteran is currently evaluated as 10 
percent disabled based on instability of the left knee.  A 
higher 20 percent evaluation is warranted for moderate 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).  The May 2003 examination report shows the 
veteran walked with a normal gait that was not unsteady, 
unpredictable, or required an assistive device.  While his 
left knee was increased in size with greater tuberosity with 
callusing over it, upon examination there was no evidence of 
abnormal movement or instability and drawer sign and McMurray 
testing was negative.  As the record fails to show any degree 
of instability associated with the veteran's service-
connected left knee disability, the evidence is not 
indicative of a disability picture that approximates the 
criteria for a higher rating based on instability.  See 
38 C.F.R. §§ 3.951, 4.7 (2006).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  Although the veteran is currently in receipt 
of a 10 percent rating under Diagnostic Code 5257, the 
evidence on file does not support the assignment of a 
separate rating under Diagnostic Code 5003, which pertains to 
degenerative arthritis.  Specifically, X-ray of the left knee 
conducted in connection with his May 2003 examination showed 
no abnormality.  As there is no finding of arthritis 
(degenerative joint disease), a separate rating for such a 
disability is not warranted.

Nor is a higher disability rating warranted based on motion.  
Limitation of function that approximates limitation of 
flexion of the knee to 60 degrees warrants a noncompensable 
(zero percent) disability rating while a 10 percent 
disability rating is warranted for flexion limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the evidence 
reveals the veteran's complaints of knee pain associated with 
everything from brushing his teeth to prolonged walking.  
However, he had active flexion of the left knee to 140 
degrees with no pain and no additional limitation of function 
with fatigue, weakness, lack of endurance or incoordination.  
He also had no signs of abnormal weight bearing and legs were 
equal in length.  In short, the objective evidence shows no 
increased functional limitations associated with the 
veteran's complaints of left knee pain.  As the veteran's 
left knee disability does not approximate the criteria for 
even a noncompensable rating based on limitation of function 
as manifested by flexion, Diagnostic Code 5260 does not 
afford the veteran with a disability rating in excess of his 
current 10 percent rating.

Nor is a higher rating warranted based on functional 
limitations manifested as limitation of extension.  Extension 
limited to 5 degrees is noncompensable while a 10 percent 
disability rating is warranted for extension of the knee 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).  The May 2003 examination report indicates the 
veteran's had full extension of the left knee to zero degrees 
with no pain.  As such, the veteran's overall disability 
picture does not approximate the criteria for a 
noncompensable rating based on functional limitations 
manifested by extension of the left knee.

Additionally, VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).  Here, as compensable disability ratings are not 
warranted for his functional limitations as manifested by 
limited extension and/or flexion, the diagnostic criteria 
used to evaluated limitation of motion of the knee does not 
afford the veteran a higher disability rating if the two 
limitation of motion ratings were combined.  See 38 C.F.R. 
§ 4.25 (2006).  

Higher disability ratings under alternative diagnostic codes 
available to evaluate knee disabilities have also been 
considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2005); but see 38 C.F.R. § 4.14 (2005).  The evidence 
of record, however, does not reflect the veteran has 
ankylosis of his left knee or impairment of the tibia and 
fibula resulting in nonunion with loose motion such that 
application of Diagnostic Code 5256 or 5262 would be proper.

In short, the evidence does not reveal a left knee disability 
that approximates the criteria for a higher rating 
(separately or in combination).  As the record fails to show, 
and the veteran does not argue, he has a painful scar 
associated with a left knee disability, a separate rating is 
not implicated.  As neither separate nor higher disability 
ratings are warranted under alternative diagnostic codes, the 
Board must conclude that the weight of the evidence is 
against the veteran's increased rating claim for his service-
connected left knee disability.  See Ortiz v. Principi, 274 
F. 3d 1361, 1365 (Fed. Cir. 2001).  

Finally, the Board has no reason to doubt that the veteran's 
service-connected left knee disability limits his efficiency 
in certain tasks.  Again, the Board notes the veteran has 
asserted that his knee disability interfered with his ability 
to sleep.  However, the evidence of record is not indicative 
of an exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2006).


ORDER

An increased rating for residuals of Osgood-Schlatter's 
disease of the left knee is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


